DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the chamber in claims 1, 8 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langlais PG Pub. 2015/0198016 (Langlais) in view of Solhaug et al. PG Pub. 2010/0243269 (Solhaug).
Regarding claim 1, Langlais discloses a valve for use in a wellbore, the valve comprising: a body (26, 94, 104) defining a chamber (chamber is in actuator 104) for receiving swell fluid; a swellable elastomer (100) disposed in the body adjacent the chamber so as to swell in response to contact with the swell fluid from the chamber; and a piston (102) disposed in the body, the piston (102) movable from a first position to a second position in response to the swellable elastomer swelling to change a flow path between an open state and a closed state (Figs. 13-14 illustrates the piston plug 102 moving from a first open position to the second closed position when the swellable material 100 swells). (Par. [0035-0036]; Figs. 13-14).
However Langlais does not disclose storing the swell fluid in the chamber prior to inserting the valve into the wellbore. Langlais is silent to how the fluid enters the actuator (104).
Nonetheless Solhaug discloses an actuator that stores fluid (38) in a reservoir (36) prior to inserting the tool in the wellbore.  Additionally, the fluid (38) is used to swell a swellable material (24) once the actuator is actuated. (Par. [0032-0042; Figs. 3-4). Examiner defines the actuator as the reservoir (36), fluid (38), piston (42), biasing device (44), passage (52), and flow controller (40). (Par. [0035-0040]). Examiner contends both Langlais actuator and Solhaug 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the actuator (104) in Langlais with the actuator in Solhaug so that the fluid is enclosed in the reservoir prior to conveying the tool downhole.  This substitution would achieve the predictable result of actuating a valve when the fluid contacts the swellable material without the need for intervention from the surface. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claims 2 and 16, Solhaug discloses a destructible barrier (50) disposed in the body between the chamber and the swellable elastomer, the barrier separating the swell fluid from the swellable elastomer when intact and allowing the swell fluid to contact the swellable elastomer when not intact. (Par. [0037]; Fig. 4).
Regarding claims 3 and 17, Solhaug discloses the barrier (50) is breakable in response to hydrostatic pressure in the chamber or applied pressure. (Par. [0037).
Regarding claims 4 and 18, Solhaug discloses a mesh disk between the barrier and the swellable elastomer, the mesh disk preventing the swellable elastomer (100) from expanding in a direction opposite the piston and defining openings allowing the swell fluid to flow between the chamber and the swellable elastomer. (Figs. 13-14). Examiner contends the housing (94) can be considered a mesh disk because it has an opening for the swell fluid and it only allow the swellable material to expand in a direction opposite of the opening for the swell fluid.
Regarding claim 6, Langlais discloses the open state of the flow path allows fluid to flow through openings (72) defined by sidewalls of the body (26) and the closed state of the flow path prevents fluid from flowing through the openings (72).  (Figs. 13-14)
Regarding claim 8, Langlais discloses a method of manipulating a valve in a wellbore, the method comprising: expanding a swellable elastomer (100) disposed in a valve body (26, 94, 104) towards a piston (102) moveable from a first position to a second position within the valve body; and applying a force to the piston (102), the force applied by the swellable elastomer contacting the piston after swelling in response to the swell fluid to change a flow path between an open state and a closed state (Figs. 13-14 illustrates the piston plug 102 moving from a first open position to the second closed position when the swellable material 100 swells). (Par. [0035-0036]; Figs. 13-14).
However Langlais does not disclose storing swell fluid within a valve body prior to inserting the valve into the wellbore. Langlais is silent to how the fluid enters the actuator (104).
Nonetheless Solhaug discloses an actuator that stores fluid (38) in a reservoir (36) prior to inserting the tool in the wellbore.  Additionally, the fluid (38) is used to swell a swellable material (24) once the actuator is actuated. (Par. [0032-0042; Figs. 3-4). Examiner defines the actuator as the reservoir (36), fluid (38), piston (42), biasing device (44), passage (52), and flow controller (40). (Par. [0035-0040]). Examiner contends both Langlais actuator and Solhaug actuator both utilize fluid to swell a swellable material and the only difference is Solhaug fluid is contained in a reservoir while Langlais is silent.  
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the actuator (104) in Langlais with the actuator in Solhaug so that the fluid is enclosed in the reservoir prior to conveying the tool downhole.  This substitution would achieve the predictable result of actuating a valve when the fluid contacts the swellable material without the need for intervention from the surface. (KSR).
Regarding claim 9, Solhaug discloses separating the swell fluid from the swellable elastomer with a destructible barrier (50) prior to swelling the swellable elastomer. (Par. [0037]; Fig. 4).
Regarding claim 10, Solhaug discloses destroying the destructible barrier (50) to allow the swell fluid to contact the swellable elastomer, the destructible barrier destroyed by increasing hydrostatic pressure in the body. (Par. [0037).
Regarding claim 11, Langlais discloses the piston (102) is a first piston and further comprising moving a second piston positioned adjacent to the swell fluid to aid the swell fluid in contacting the swellable elastomer (100). (Par. [0034]; Figs. 13-14).
Regarding claims 12-13, Langlais discloses moving the piston (102) from a first position to a second position, the piston moving in response to the force applied by the swellable elastomer (100); wherein the open state of the flow path allows fluid to flow through openings (72) in the body (26) and the closed state of the flow path prevents fluid from flowing through the openings (72). (Par. [0034]; Figs. 13-14).
Regarding claim 15, Langlais discloses a valve assembly comprising: a chamber (chamber is in actuator 104) for receiving swell fluid (Fig. 13); a swellable elastomer (100); and a piston (102) that is movable in response to the swellable elastomer swelling subsequent to contacting the swell fluid to change a flow path between any of an open state, a closed state, or a restricted state (Figs. 13-14 illustrates the piston plug 102 moving from a first open position to the second closed position when the swellable material 100 swells). (Par. [0035-0036]; Figs. 13-14).
However, Langlais does not disclose the chamber stores swell fluid prior to inserting the valve assembly into a wellbore.  Langlais is silent to how the fluid enters the actuator (104).
(38) in a reservoir (36) prior to inserting the tool in the wellbore.  Additionally, the fluid (38) is used to swell a swellable material (24) once the actuator is actuated. (Par. [0032-0042; Figs. 3-4). Examiner defines the actuator as the reservoir (36), fluid (38), piston (42), biasing device (44), passage (52), and flow controller (40). (Par. [0035-0040]). Examiner contends both Langlais actuator and Solhaug actuator both utilize fluid to swell a swellable material and the only difference is Solhaug fluid is contained in a reservoir while Langlais is silent.  
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the actuator (104) in Langlais with the actuator in Solhaug so that the fluid is enclosed in the reservoir prior to conveying the tool downhole.  This substitution would achieve the predictable result of actuating a valve when the fluid contacts the swellable material without the need for intervention from the surface. (KSR).
Claims 7, 14 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Langlais and Solhaug as applied to claims 1, 8 and 15 respectfully above, and further in view of Dedman et al. PG Pub. 2018/0080308 (Dedman).
Regarding claims 7, 14 and 20, Langlais teaches the piston (102) but does not teach a lock for the piston that is engagable with a sidewall of the body when the piston moves from the first position to the second position.  
Nonetheless, Dedman teaches a locking assembly (142) such as a locking ring that interacts with a housing to lock a piston (136) in place after the piston is activated.  (Par. [0027]; Figs. 2-3). 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Langlais piston with a locking ring as taught by Dedman for the . . 
Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676